Citation Nr: 1335631	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  06-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for multiple extremity arthritis, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for multiple extremity arthritis, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO in part denied service connection for the disorders at issue. 

During the July 2013 hearing, the Veteran asserted that he is entitled to an increased rating for his service-connected major depressive disorder.  In an August 2012 statement, the Veteran asserted that he had developed high blood pressure while taking medications to treat chronic pain and arthritis.  The issues of entitlement to a rating in excess of 70 percent for major depressive disorder and entitlement to service connection for high blood pressure, to include as secondary to service-connected disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

During the July 2013 hearing, the Veteran also testified regarding his low back and left foot disorders.  While the Veteran argues that the low back and left foot disorders were related to the service-connected right foot disability, as stated above, service connection for low back and left foot disabilities was previously granted in the June 2011 rating decision.  


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for multiple extremity arthritis.  Although notified of the denial in a September 2003 letter, the Veteran did not initiate an appeal.  

2.  Evidence associated with the claims file since the August 2003 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for multiple extremity arthritis and raises a reasonable possibility of substantiating the claim.  

3.  The evidence is at least evenly balanced as to whether the Veteran's multiple extremity arthritis is aggravated by his service-connected disabilities of the feet.  

4.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hip disorder is aggravated by his service-connected disabilities of the feet.  


CONCLUSIONS OF LAW

1.  The RO's August 2003 rating decision denying reopening of the claim for service connection for multiple extremity arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the August 2003 denial is new and material, and the criteria for reopening the claim for service connection for multiple extremity arthritis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Resolving all reasonable doubt in the Veteran's favor, service connection for multiple extremity arthritis is warranted.  38 U.S.C.A. §§ 1131, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral hip disorder is warranted.  38 U.S.C.A. §§ 1131, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claims on appeal, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted  and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  Arthritis is such a chronic disease. 
38 C.F.R. § 3.309.

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).

In September 2002, the Veteran filed a claim for service connection for multiple extremity arthritis.  This claim was denied in a November 2002 rating decision.  He filed a request to reopen his claim in November 2002.  In an August 2003 rating decision the RO, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for multiple extremity arthritis.  

Although notified of the August 2003 rating decision by letter in September 2003, the Veteran did not initiate an appeal; rather, he requested in September 2003 that his claim for service connection be reopened.  Thus, the Board does not interpret this September 2003 statement as a notice of disagreement (NOD) with either the November 2002 or August 2003 rating decisions.  The August 2003 rating decision is, therefore, final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, no new and material evidence was received within one year of the November 2002 or August 2003 rating decisions.  See 38 C.F.R. § 3.156(b).  

VA must examine all evidence submitted since the last final August 2003 rating decision to determine if new and material evidence has been submitted. For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In August 2003, the evidence included service treatment records which are negative for complaints regarding or treatment for multiple extremity arthritis.  Also of record was a June 2002 statement from the Veteran's private physician, in which he reported that the Veteran had degenerative arthritis in both feet.  However, the record had no medical evidence indicating that the Veteran had multiple extremity arthritis related to his service-connected right foot disability.  

Evidence obtained since August 2003, and therefore "new," includes VA treatment records which reflect diagnoses of multiple extremity arthritis, with X-ray evidence of degenerative changes in the feet, hips, and right ankle.  An April 2006 record from the Veteran's private physician, Dr. J.F., indicates that the Veteran had low back pain and leg pain which had progressively worsened secondary to his feet problems.  The diagnoses included generalized osteoarthrosis involving multiple sites and sciatica.  The new evidence is also material in that it relates to unestablished facts necessary to substantiate the claim - a current diagnosis of multiple extremity arthritis and a relationship between that condition and service-connected disability.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




Analysis - Service Connection

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Considering the evidence of record in light of the law, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for multiple extremity arthritis and a bilateral hip disorder is warranted.  

Service treatment records are negative for complaints regarding or treatment for multiple extremity arthritis or a bilateral hip disorder.  During service, the Veteran underwent surgery for excision of a prominent painful exostosis of the navicula of the right foot in February 1989.  In his March 1989 Report of Medical History at separation, the Veteran denied arthritis, rheumatism, or bursitis.  While he reported that he had a bone, joint, or other deformity, this was noted to be foot trouble.   On separation examination, clinical evaluation of the upper and lower extremities was normal.  

On VA examination in May 1989, the Veteran complained of constant right foot pain which was aggravated by walking and standing.  X-ray of the left foot revealed evidence of navicular exostosis, but no other abnormality.  X-ray of the right foot revealed a questionable old fracture to the base of the first distal phalanx, but was otherwise negative.   

Post-service treatment records document complaints regarding pain in the extremities, with findings of degenerative changes.  During treatment in March 1990, the Veteran reported that his right foot hurt all the time and was swelling up.  He added that his right knee started hurting one week earlier.  July 1992 X-ray of the right foot was unremarkable except for partial loss of the longitudinal arch.  

In a June 2002 letter, Dr. R.M. reported that the Veteran had persistent pain in both feet, left more than right, since 1983 on the left and 1989 on the right.  He stated that the Veteran's problem with his feet resulted in involvement of his back.  Dr. R.M. reported that January 8, 1982 X-rays showed degenerative arthritis in both feet with some degenerative arthritis involving the lumbar spine.  However, this date is likely an error, as the record reflects that January 8, 2002 (as opposed to 1982) X-rays ordered by Dr. R.M. revealed mild degenerative changes at the first metatarsophalangeal joint, bilaterally.  Dr. R.M. opined that the Veteran's problems with his feet and spine were service-connected.  

A March 2002 VA X-ray of the bilateral feet revealed mild joint space narrowing at the bilateral first metatarsophalangeal joints.  

On VA examination of the right foot in July 2002, the examiner stated that X-ray revealed some mild great toe arthritis.  The VA examiner's diagnosis was history of exostosis, right foot navicular, status post excision with moderately symptomatic pes planus.  

A VA orthopedic surgery consultation note from later in July 2002 documents that the Veteran complained of bilateral foot pain and had mild midfoot degenerative joint disease (DJD) on X-ray.  

During private treatment in August 2002, the Veteran complained of low back pain going down to both legs to the feet, as well as left knee pain.  He reported episodes of the left knee giving way.  He also stated that it had been recommended that he have reconstructive surgery for severe flat feet.  He gave a history of injuring both feet during service, with trouble ever since.  He denied any other medical illness of significance.  The physician commented that X-rays of the feet revealed mild degenerative arthritic changes, particularly at the first metatarsophalangeal joints.  X-rays of the left knee were normal.  

In September 2002, the Veteran complained of some neck and shoulder pain.  

The Veteran underwent left foot surgery in November 2002 for gastrocnemius equinus, posterior tibial dysfunction, a hypermobile first ray, and plantar fasciitis.  

During private treatment in December 2002, the Veteran reported increased back and neck pain, but denied any upper or lower extremity symptoms.  

During VA treatment in January 2003, the Veteran complained of knee and back pain.  The assessment was foot pain and the podiatrist opined that the knee and back problems were most likely secondary to extreme pronation of the feet, or at least this made the conditions worse.  The Veteran was prescribed a wheelchair.  Later that month, the Veteran was issued a wheelchair for pain in a joint involving the lower leg.  During VA treatment in July 2003, the Veteran reported pain from his knees down to his feet which started during service, related to a possible injury.  

On VA examination in July 2003, internal and external rotation of the hips was within normal limits.  The impression included history of left foot surgery with iatrogenic varus hind-foot, cavus foot, and sural nerve injury.  

During a November 2003 VA psychiatric examination, the Veteran reported chronic pain with arthritis in both feet, his hip, and back.  

On VA orthopedic examination in January 2004, the Veteran reported that his low back pain went close to his left hip.  Internal and external rotation of the hips was again normal.  Range of motion of the knees was normal.  Left ankle dorsiflexion was from 0 to 20 degrees, with plantar flexion from 0 to 40 degrees.  Right ankle dorsiflexion was from 0 to 20 degrees, with plantar flexion from 0 to 45 degrees.  X-rays performed in conjunction with this examination revealed narrowing of the joint spaces in both hips due to degenerative change.  

On VA examination in September 2004, the Veteran reported the onset of hip pain two years earlier.  He denied a history of injury, but stated that he was walking with his children on Halloween when his back "gave out."  He denied any groin pain or lack of motion in his hips.  He stated that his hip pain worsened with prolonged standing or walking, but he did not stand or walk to any extent as he was in a wheelchair and used a cane for short distances.  Examination revealed mild tenderness to palpation through both hip abductors.  Range of motion of the hips revealed flexion to 120 degrees and extension to 30 degrees.  Adduction was to 20 degrees and abduction was to 45 degrees.  Internal rotation was to 30 degrees and external rotation was to 60 degrees.  X-rays revealed minimal degenerative changes with no evidence of aggravation beyond what one would anticipate given the Veteran's age and body habitus.  The impression was muscular pain, bilateral hip abductors.  The examiner commented that he found no evidence to suggest "hip disability" and, therefore, he was unable to assign any etiology.  He added that the Veteran was minimally ambulatory and, therefore, he was unable to establish a contribution between an antalgic gait and difficulties with regard to the hip abductor musculature.  The examiner also stated that he found no evidence of significant hip arthritis.  

During VA mental health treatment in November 2004, the Veteran asserted that his foot condition had contributed to or caused his pain in his lower back and legs.  The social worker advised the Veteran that, to some extent, his physical activities (including work history) and normal human development since discharge from service could have created or aggravated some of his medical problems.  

VA treatment records dated from July 2005 to October 2006 reflect complaints regarding and findings of chronic pain and osteoarthrosis.  In July 2005, the Veteran presented with complaints of persistent feet, ankle, leg, and back pain.  He asserted that these conditions were service-connected or should be.  X-rays were reviewed by his physician.  The assessment included chronic pain and osteoarthrosis.  

As discussed above, the April 2006 record from Dr. J.F. indicates that the Veteran had low back pain and leg pain which had progressively worsened secondary to his feet problems.  The diagnoses included generalized osteoarthrosis involving multiple sites and sciatica.  These same diagnoses were made following treatment in November 2006 and January and April 2007.  

On VA examination in September 2006, the Veteran gave a history of bilateral hip pain since 2002 associated with stiffness.  He described swelling and mild functional impairment.  On examination, there was minimal tenderness to palpation through the hip adductors bilaterally.  Flexion was from 0 to 120 out of 125 degrees, bilaterally.  Extension, abduction, adduction, and internal and external rotation were full.  X-rays of the feet revealed minimal degenerative changes at the metatarsophalangeal joints, bilaterally.  The examiner stated that the Veteran had a history of a hip condition consisting of DJD as confirmed by X-ray.  He opined that this condition was not related or secondary to the service-connected right foot disability.  She commented that she considered the radiological findings to be consistent with those of an individual the Veteran's age.  She added that it seemed that the Veteran had difficulty with pain management and had a low pain threshold.  She noted that, most of the time, the Veteran was sitting in his wheelchair or in a chair watching television, and she could not explain the perpetuation of his hip symptomatology.  

Private treatment records reflect that, in October 2006, the Veteran complained of shoulder, ankle, and foot swelling.  The differential diagnoses included myalgia, cervical radiculopathy, lumbosacral radiculopathy, diskitis, acute exacerbation of pain, sacroiliac joint dysfunction, and tendinopathy.  Later that month, the Veteran's complaints included neck pain radiating to the right arm and low back pain radiating to the hips.  Examination revealed decreased range of motion of the right shoulder.  The differential diagnoses included arthritis/arthropathy of the right shoulder.  In February 2007, the Veteran complained of marked pain in the hip region, more on the right than the left.  He also described continued pain in his right foot and ankle.  The differential diagnoses included osteoarthritis of the hip, right greater than left; degenerative arthritis, right ankle and foot status post right ankle/foot surgery/fusion; and acute inflammatory arthritis.  A February 2007 CT scan of the right hip was unremarkable.  A March 2007 MRI of the right ankle revealed mild degenerative changes at the talonavicular joint.  Differential diagnosis in May 2007 included arthritis of the ankle/foot.  A May 2007 MRI of the right foot revealed degenerative changes at the first metatarsal head and metatarsophalangeal joint.  

During VA foot examination in March 2007, the Veteran gave a history of falls due to right foot weakness and pain.  He reported falling three to four times per month with residual back, hip, and knee pain secondary to these falls.  There was full range of motion of foot dorsiflexion and plantar flexion; however, there was pain, weakness, and fatigability after repetitive range of motion.  The examiner commented that the September 2006 X-ray showed minimal degenerative changes at the first metatarsophalangeal joints, bilaterally. 

In a May 2007 letter, a private physician, Dr. P.M. wrote that he had evaluated the Veteran for moderately severe low back pain with radicular symptoms extending down his bilateral lower extremities, with an increasing prevalence on the left side.  Dr. P.M. opined that "the majority of the Veteran's current symptomatology is residual due to his original injury to his right foot and lower extremity.  It is not uncommon but highly likely that after years of compensating with an antalgic gait, his symptoms would progressively worsen and eventually migrate and affect the surrounding areas to include his low back and left lower extremity."  

During VA treatment in January 2008, the Veteran reported increased right ankle pain and difficulty with mobility.  He also described bilateral hip pain.  The assessment included chronic pain, osteoarthrosis, persistent right foot and ankle pain, and right ankle pain persistent and increasing.  

On VA examination in February 2008, there was tenderness during ankle range of motion.  X-ray of the right foot revealed no significant osseous, joint, or soft tissue abnormalities.  

During the August 2008 hearing, the Veteran testified that his VA physician had indicated that his multiple disabilities were secondary to his service-connected right foot disability.  

VA treatment records dated in January and May 2009 include assessments of multiple extremity arthritis, bilateral hip disorder, chronic pain, osteoarthrosis, persistent right foot and ankle pain, and right ankle pain persistent and increasing.  

In January 2009, the Veteran reported to Dr. J.F. that he had chronic leg pain and ankle pain.  The assessment included osteoarthritis at multiple sites.

On VA examination in October 2009, plantar flexion of the feet was to 55 degrees, with dorsiflexion to 15 degrees, bilaterally.  The examiner noted that the Veteran walked with a shuffling and somewhat waddling gait, but this was indicated as due to his other arthritic joints, and not his feet.  X-rays of the bilateral feet again documented degenerative changes of the first metatarsophalangeal joint.  The examiner opined that the left foot condition was not secondary to the service-connected right foot disability.  

On VA examination in June 2011, ankle range of motion testing showed dorsiflexion to 30 degrees and plantar flexion to 40 degrees, bilaterally.  X-rays of the bilateral feet again documented degenerative changes of the first metatarsophalangeal joint.  This examiner opined that it was at least as likely as not that the left foot disability was secondary to the right foot condition.  

A March 2010 VA treatment record reflects that the Veteran presented for right foot pain and instability.  The assessment was lateral ankle instability on the right, subtalar joint arthritis on the right, and pain in the limb.  The Veteran was referred to the prosthetics department for an ankle fixation orthotic, where a provisional diagnosis of osteoarthritis involving the right ankle and foot was noted.  

A December 2010 VA treatment record again documents an assessment of multiple extremity arthritis, bilateral hip disorder, chronic pain, osteoarthrosis, persistent right foot and ankle pain, and right ankle pain persistent and increasing.  

The Veteran underwent VA examination to evaluate his claimed bilateral hip disorder in January 2012.  He reported anterior groin pain and burning in his buttocks, which did not appear to be associated with weight bearing or motion.  The examiner commented that the Veteran had a very sedentary lifestyle, with significant walking intolerance due to his bilateral foot condition.  The Veteran described some intermittent radicular pain from the buttocks down to the knees which was not associated with weight bearing or motion in the hip joints.  On examination, there was generalized tenderness in all muscles about the hips, gluteus, adductors, and rectus femoris.  There was no discomfort with passive motion of the hip.  Range of motion testing revealed flexion to 100 degrees, extension to 5 degrees, abduction to 40 degrees, adduction to 20 degrees, internal rotation to 20 degrees, and external rotation to 40 degrees.  X-rays of both hips showed mild degenerative changes stable since the January 2004 X-ray.  The examiner stated that the Veteran really had no true complaints related to the hip joints themselves; adding that he had generalized deconditioning.  The examiner stated that the buttocks pain and burning was of questionable etiology.  He went on to note that, by his own history, the Veteran was not weight bearing enough to develop arthritis in his hips.  The examiner added that the Veteran really had no evidence of an antalgic gait.  

The examiner opined that it was "certainly less likely as not that the veteran's mild degenerative changes in the bilateral hips are due to either foot condition and/or his spinal condition."  He added, "The Veteran is significantly deconditioned from being sedentary for many years."  

In a July 2012 addendum, the examiner indicated that he had been asked to provide an opinion as to whether there was any aggravation of the Veteran's bilateral hip condition by his service-connected disabilities.  He responded, "There is no evidence of any aggravation due to his back or foot conditions.  

During the July 2013 hearing, the Veteran testified that the January 2012 VA examiner's results were contrary to what his primary care doctor had been telling him over the years.  The Veteran reported that his primary care physicians had said that he had a hip disorder and multiple joint arthritis caused by his service-connected right foot disability.  He indicated that, apart from his VA physician, Dr. J.F. had said this to him.  

VA and private treatment records dated since the Veteran's September 2003 claim reflect diagnoses of multiple extremity arthritis, with radiological evidence of degenerative changes in the feet, hips, and right ankle.  The Veteran is service-connected for postoperative excision of exostosis from the navicular of the right foot and for postoperative iatrogenic varus hindfoot, cavus foot, and sural nerve injury on the left, with degenerative changes of the first metatarsophalangeal joint.  Thus, the first and second Wallin elements have been satisfied.  

What remains to be established is whether the Veteran's multiple extremity arthritis and bilateral hip disorder were caused or aggravated by his service-connected disabilities of the feet.  

There is conflicting medical evidence regarding the relationship between the Veteran's claimed bilateral hip disorder and his service-connected disabilities.  In the case of conflicting medical evidence, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Weighing against the claim for service connection for a bilateral hip disorder is the September 2004 VA examiner's opinion that hip X-rays revealed minimal degenerative changes with no evidence of aggravation beyond what one would anticipate given the Veteran's age and body habitus.  However, despite X-ray evidence of degenerative changes and examination revealing limitation in hip flexion and tenderness to palpation through both hip abductors, the examiner commented that he found no evidence to suggest "hip disability" and, therefore, he was unable to assign any etiology.  Although this examiner stated that he found no evidence of significant hip arthritis, degenerative changes were clearly noted on X-rays.  

Also weighing against the claim for service connection for a bilateral hip disorder is the September 2006 VA examiner's opinion that the Veteran's DJD of the hips was not related or secondary to the service-connected right foot disability.  In providing an explanation for this opinion, she commented that she considered the radiological findings to be consistent with those of an individual the Veteran's age.  However, somewhat confusingly, she also stated that and she could not explain the perpetuation of his hip symptomatology.  This opinion does not clearly address the question of whether the claimed bilateral hip disorder is aggravated by service-connected disability.  

The January 2012 VA examiner's opinion that it was less likely as not that the Veteran's mild degenerative changes in the bilateral hips are due to either foot condition and/or his spinal condition also weighs against the claim for service connection for a bilateral hip disorder.  This examiner commented that the Veteran had no true complaints related to the hip joints themselves, which appears to conflict with the examination finding of generalized tenderness in all muscles about the hips and reduced flexion and extension.  This same examiner later opined that there was no evidence of any aggravation of the claimed hip disorder due to the service-connected back or foot conditions.  However, no rationale was provided for this opinion regarding aggravation.  

The Board has considered the November 2004 VA social worker's opinion that, to some extent, the Veteran's physical activities (including work history) and normal human development since discharge from service could have created or aggravated some of his medical problems.  However, this statement is merely speculative, and, therefore, not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

Weighing in favor of both claims for service connection is the April 2006 record from Dr. J.F., in which he indicated that the Veteran had low back pain and leg pain which had progressively worsened secondary to his feet problems.  Dr. J.F. did not specifically indicate that it was the Veteran's arthritis affecting his hips, right ankle, and feet which had progressively worsened.  However, resolving all doubt in favor of the Veteran, the Board finds that the reference to "leg pain" would have necessarily included pain from arthritis affecting each of these joints.  This conclusion is supported by the fact that Dr. J.F.'s diagnoses on that date included generalized osteoarthrosis involving multiple sites.  The Veteran had previously reported persistent feet, ankle, and leg pain to his VA physician, whose diagnoses included osteoarthrosis. 

The Board has also considered that it is possible that Dr. J.F. was simply recording the Veteran's report of his leg pain progressively worsening secondary to his feet problems.  See Leshore v. Brown, 8 Vet App. 406, 409 (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  However, upon review of this record, and resolving any reasonable doubt in favor of the Veteran, the Board finds it is more likely that Dr. J.F. was giving his opinion regarding the impact of the Veteran's feet conditions on his leg pain.  This is consistent with the Veteran's July 2013 testimony that Dr. J.F. had provided an opinion relating his claimed multiple extremity arthritis and bilateral hip disorder to his disabilities of the feet.  

While there is no indication that Dr. J.F. reviewed the claims file in conjunction with his evaluation of the Veteran, a review of the claims file is not required since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  The record reflects that Dr. J.F. has treated the Veteran for a significant amount of time.  The Court has declined to adopt a "treating physician rule" that would afford greater weight to the opinion of the Veteran's treating physician over the opinion of a VA or other physician. See, e.g., Winsett v. West, 11 Vet. App. 420 (1998), citing Guerrieri v. Brown, 4 Vet. App. at 473.  However, the probative value of Dr. J.F.'s opinion is enhanced when considered with the doctor's knowledge and experience treating the Veteran's conditions. See Guerrieri, 4 Vet. App. at 470- 71 (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The statement that the arthritis affecting the Veteran's lower extremities is progressively worsening is supported by the fact that hip and ankle range of motion has decreased.  For example, right ankle range of motion was normal on VA examination in January 2004.  On VA examination in October 2009, dorsiflexion was reduced by 5 degrees.  While dorsiflexion was beyond normal range on VA examination in June 2011, plantar flexion was reduced by 5 degrees.  VA treatment records dated since January 2008 also include assessments of right ankle pain persistent and increasing.  Regarding the bilateral hip disorder, on VA examination in September 2004, the Veteran's hip flexion was reduced by 5 degrees, with extension reduced by 30 degrees.  While hip extension was only reduced by 5 degrees on VA examination in January 2012, flexion was reduced by 25 degrees.  

Additionally, the conclusion that the Veteran's multiple extremity arthritis and bilateral hip disorder are aggravated by his service-connected disabilities of the feet is supported by the May 2007 letter from Dr. P.M.  While this physician opined that the Veteran's low back pain with radicular symptoms was residual due to his original right foot and lower extremity injury, he also more generally stated that it was highly likely that after years of compensating with an antalgic gait, the Veteran's symptoms would progressively worsen and eventually migrate and affect the surrounding areas.  

Accordingly, the evidence is at least evenly balanced regarding the question of whether the Veteran's current bilateral hip disorder is aggravated by his service-connected disabilities of the feet.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert, 1 Vet. App. at 53-54.  The April 2006 record from Dr. J.F. also supports the conclusion that the Veteran's multiple extremity arthritis is aggravated by his service-connected disabilities of the feet.  Any reasonable doubt is resolved in the Veteran's favor and the third Wallin element regarding each claim has been met.

In granting service connection for these disabilities, the Board has considered that the post-service medical records document complaints of pain in the knees and arthritis/arthropathy in the right shoulder.  However, there is no X-ray evidence of arthritis affecting these joints.  Rather, August 2002 X-ray of the left knee was normal.  Arthritis must be objectively confirmed by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, as there is evidence of arthritis affecting multiple extremities (degenerative changes in both hips, both feet, and the right ankle), the Board is granting service connection for the claimed multiple extremity arthritis.  

The left foot disability, which includes degenerative changes of the first metatarsophalangeal joint is service connected.  A 10 percent rating for his service-connected postoperative excision of exostosis from navicular of the right foot.  In assigning the appropriate ratings for the service-connected bilateral hip disorder and multiple extremity arthritis. 38 C.F.R. § 4.14 (the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings).  

In any event, the appropriate ratings to be assigned for the bilateral hip disorder and the multiple extremity arthritis are not questions presently before the Board.  See Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).   Therefore, the RO will later determine in the first instance appropriate disability ratings to assign the Veteran's bilateral hip disorder and multiple extremity arthritis, taking any necessary action to clarify the specific joints affected and the severity of these now service-connected disabilities.   

For the reasons discussed above, resolving reasonable doubt in the Veteran's favor, service connection for multiple extremity arthritis and a bilateral hip disorder, as secondary to service-connected disabilities of the feet, is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

New and material evidence having been submitted, the claim for service connection for multiple extremity arthritis is reopened.  

Service connection for multi-joint arthritis (bilateral feet, bilateral hips, right ankle) is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for a bilateral hip disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


